DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments / Allowable Subject Matter
Applicant’s arguments and amendments submitted 4/16/21 and 5/7/21 have been fully and carefully considered and are found persuasive.
The claim objections and rejections under 35 USC 112(b) are withdrawn in light of applicant’s amendments and arguments submitted 4/16/21 and 5/7/21.
Claims 1-7 are allowed.
The following is an examiner’s statement of reasons for allowance:
Considering claim 1, the prior art does not fairly teach or suggest a dual-airflow cyclone flash drying device, comprising: a feeding device, a fluidizing cyclone generator and a drying cylinder; wherein the fluidizing cyclone generator is connected with the drying cylinder through a central connecting pipe; the tail end of the feeding device is provided with a porous plate doser, and the porous plate doser is connected with the central connecting pipe; the fluidizing cyclone generator adopts lateral air supply, air forms a cyclone along the circular outer wall to enter the central connecting pipe, the high-speed cyclone shears and breaks the sludge entering the central connecting pipe into granules, and the granules are brought into the drying cylinder at the upper portion along with the cyclone; a drying cyclone generator is arranged at the lower portion of the drying cylinder, the drying cyclone generator adopts lateral air supply, and after forming a cyclone, air spirally rises to make contact with fluidized granular sludge to evaporate sludge moisture into water vapor; and a particle size selector is arranged at the upper portion of the drying cylinder, and an outlet flue is arranged above the particle size selector.
Man (KR 100485223 B1) is regarded as the closest relevant prior art. Man teaches a sludge drying device that comprises: a sludge injector for supplying the sludge finely by rotating the rotary wheel in the main body frame; An air blower is connected to the lower portion of the sludge injector, and an air blower is provided at an upstream end of the sludge injector connection position, and a concentric type reduction tube and an air flow amplifier housing gradually decreasing in diameter downstream thereof, and an air flow amplifier. An air conveying apparatus in which an air flow amplifier including a first air inlet for supplying air to a space between the housing and the shortening reduction tube is provided; A second air which is connected to the air transfer device, and has a plurality of vertical bars on the upper surface thereof, which is located on the side of the throttle inlet at the bottom of the cyclone chamber, the inner tube at the center of the cyclone chamber, and the throttle inlet A multistage cyclone dryer including an inlet; An air supply header receiving air from the air blower and supplying air to the first air inlet and the second air inlet; A cyclone separator connected to a transfer pipe connected to the cyclone dryer, to which an air discharge device for discharging residual air is connected, and to which sludge solids are collected at the bottom of the cyclone chamber; And an automatic discharge device connected to a lower portion of the cyclone separator to discharge dry solids (see Figs, Summary of invention). Man fails to teach the system relationship of the instant claims, comprising a feeding device, a fluidizing cyclone generator and a drying cylinder; wherein the fluidizing cyclone generator is connected with the drying cylinder through a central connecting pipe, and wherein the fluidizing cyclone generator adopts lateral air supply, air forms a cyclone along the circular outer wall to enter the central connecting pipe, the high-speed cyclone shears and breaks the sludge entering the central connecting pipe into granules, and the granules are brought into the drying cylinder at the upper portion along with the cyclone; a drying cyclone generator is arranged at the lower portion of the drying cylinder, the drying cyclone generator adopts lateral air supply, and after forming a cyclone, air spirally rises to make contact with fluidized granular sludge to evaporate sludge moisture into water 
Mark (GB 919,631) teaches a vertically oriented pneumatic drier where hot air is provided from a feed nozzle through conduit 3 to feed area 4 where the upward flow towards frustro-conical baffles 14,15,16 that breaks upwards flowing material (see P2;L30-80 and Fig 1), however Mark does not teach a fluidizing cyclone generator and a drying cyclone generator as claimed in relationship with a feeding device, a fluidizing cyclone generator, a drying cylinder and a central connecting pipe of apparatus for dual airflow drying apparatus as claimed.
Gordon (US 3,263,338) teaches an upflow flash drying system for fine coal, however Gordon does not teach a fluidizing cyclone generator and a drying cyclone generator as claimed in relationship with a feeding device, a fluidizing cyclone generator, a drying cylinder and a central connecting pipe of apparatus for dual airflow drying apparatus as claimed.
Kneer (US 4,191,643) teaches a feeding device for a digestion system, however Kneer does not teach a fluidizing cyclone generator and a drying cyclone generator as claimed in relationship with a feeding device, a fluidizing cyclone generator, a drying cylinder and a central connecting pipe of apparatus for dual airflow drying apparatus as claimed.
Andersen et al (US 2,461,584) teaches air separation method for a slurry separation, however Andersen does not teach a fluidizing cyclone generator and a drying cyclone generator as claimed in relationship with a feeding device, a fluidizing cyclone generator, a drying cylinder and a central connecting pipe of apparatus for dual airflow drying apparatus as claimed.
Nezbed (US 3,414,980) teaches a spray drying system, however Nezbed does not teach a fluidizing cyclone generator and a drying cyclone generator as claimed in relationship with a feeding device, a fluidizing cyclone generator, a drying cylinder and a central connecting pipe of apparatus for dual airflow drying apparatus as claimed. 
Rumocki (US 5,426,866) teaches a system for dewatering of sludge, however Rumocki does not teach a fluidizing cyclone generator and a drying cyclone generator as claimed in relationship with a feeding device, a fluidizing cyclone generator, a drying cylinder and a central connecting pipe of apparatus for dual airflow drying apparatus as claimed.
Damgaard-Iversen et al (US 4,002,524) teaches an evaporation and spray drying system with central sprayer, however Damgaard-Iversen does not teach a fluidizing cyclone generator and a drying cyclone generator as claimed in relationship with a feeding device, a fluidizing cyclone generator, a drying cylinder and a central connecting pipe of apparatus for dual airflow drying apparatus as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN MILLER whose telephone number is (571)270-1603.  The examiner can normally be reached on Monday - Friday 9 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on (571) 272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/JONATHAN MILLER/Primary Examiner, Art Unit 1772